 1                                                         The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                     UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON
 8
                                   AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                       NO. CR18-315 RAJ
11
                      Plaintiff,
                                                      PROTECTIVE ORDER
12
                      v.
13
      GIZACHEW WONDIE,
14
                      Defendant.
15
16         This matter having come before the Court on a Stipulated Motion for Entry of a
17 Discovery Protective Order, the Court hereby enters the following:
18                             DISCOVERY PROTECTIVE ORDER
19         A.    Definitions
20         As used in this Order, the term “Protected Material” means King County search
21 warrant materials and law enforcement reports of investigation marked by the government
22 as “Protected Material.” “Sensitive Material” means limited information contained within
23 the “Protected Material” that is highly law enforcement sensitive, marked by the
24 government as “Sensitive Material.”
25         B.    Permissible Disclosure of Protected Material and Sensitive Material
26         To comply with the government’s discovery obligations, the United States will
27 make available copies of the Protected Material to defense counsel. Possession of the
28
     PROTECTIVE ORDER                                                   UNITED STATES ATTORNEY
                                                                         700 STEWART ST., SUITE 5220
     CR18-315 RAJ - 1
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
 1 Protected Material is limited to defense counsel, his/her investigators, paralegals,
 2 assistants, law clerks, and experts (“members of the defense team”).
 3         Members of the defense team may not provide copies of the Protected Material to
 4 other persons, including to the defendant. Members of the defense team may review the
 5 Protected Material with the defendant. The defendant may visually inspect and review
 6 such documents, but shall not be allowed to possess and maintain Protected Material.
 7         The government will provide to the defense redacted copies of documents
 8 containing Sensitive Material. These redacted documents will be treated as Protected
 9 Material. In addition, the government will make unredacted copies of these documents
10 available for defense counsel’s review at the United States Attorney’s Office. Defense
11 counsel will not share the Sensitive Material with anyone outside of the defendant’s
12 litigation and investigative team. Defense counsel will not disseminate in any manner the
13 contents of the Sensitive Material with any third parties, including the defendant.
14         C.     Filing
15         If any Protected Material or Sensitive Material is filed in court or otherwise
16 disseminated as part of litigation, the parties shall file such information under seal. This
17 does not entitle either party to seal their filings as a matter of course. The parties are
18 required to comply in all respects with the relevant local and federal rules of criminal
19 procedure pertaining to the sealing of court documents.
20         D.     Maintenance
21         Members of the defense team shall keep any Protected Material secured whenever
22 the Protected Material is not being used in furtherance of their work in the above-captioned
23 case. All documents containing Protected Material shall be returned to the United States,
24 or destroyed, once all charges are resolved by dismissal or by final conviction. The
25 provisions of this Order shall not terminate at the conclusion of this prosecution.
26         E.     Modification
27         In the event that compliance with this Order makes it difficult for defense counsel
28 to adhere to their Sixth Amendment obligations, or otherwise imposes an unworkable
     PROTECTIVE ORDER                                                     UNITED STATES ATTORNEY
                                                                           700 STEWART ST., SUITE 5220
     CR18-315 RAJ - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
1 burden on counsel, defense counsel shall bring any concerns about the terms of the Order
2 to the attention of the government. The parties shall then meet and confer with the intention
3 of finding a mutually acceptable solution. In the event that the parties cannot reach such a
4 solution, defense counsel shall bring any concerns about the scope or terms of the Order to
5 the attention of the Court.
6         The parties may modify this Order, as necessary, by filing with the Court a
7 Stipulated Order Modifying the Protective Order, or by other order of the Court.
8         DATED this 17th day of July, 2019.
9
10                                                  A
11                                                  The Honorable Richard A. Jones
12                                                  United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PROTECTIVE ORDER                                                   UNITED STATES ATTORNEY
                                                                         700 STEWART ST., SUITE 5220
     CR18-315 RAJ - 3
                                                                         SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
